Quillian, Justice.
According to the petition-the resolution terminating the services of the secretary and investigator assigned to the plaintiff’s office went into effect and became operative prior to the institution of the action. Plainly, from the averments of the petition, the Commissioners had, before the action was brought, made the change in the status of the clerical and investigative help furnished the Solicitor General’s office. The established rule of equity applicable in the circumstances shown by the petition is that an accomplished or completed act will not be enjoined. In Clay v. Smith, 215 Ga. 668, 669 (112 SE2d 767), is the pronouncement: “It is -axiomatic that a court of equity will not grant an injunction to restrain a single act which has been fully completed prior to the restraint sought.”

Judgment affirmed.


All the Justices concur.